Name: 2001/36/EC: Commission Decision of 22 December 2000 laying down special conditions governing imports of fishery products originating in Jamaica (Text with EEA relevance) (notified under document number C(2000) 4077)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  America;  health;  tariff policy;  international trade
 Date Published: 2001-01-13

 Avis juridique important|32001D00362001/36/EC: Commission Decision of 22 December 2000 laying down special conditions governing imports of fishery products originating in Jamaica (Text with EEA relevance) (notified under document number C(2000) 4077) Official Journal L 010 , 13/01/2001 P. 0059 - 0063Commission Decisionof 22 December 2000laying down special conditions governing imports of fishery products originating in Jamaica(notified under document number C(2000) 4077)(Text with EEA relevance)(2001/36/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) A Commission expert has conducted an inspection visit to Jamaica to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The provisions of legislation of Jamaica on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC.(3) In Jamaica the Veterinary Services Division (VSD) of the Ministry of Agriculture is capable of effectively verifying the application of the laws in force.(4) The procedure for obtaining the health certificate referred to in Article 11(4)(a) of Directive 91/493/EEC must also cover the definition of a model certificate, the minimum requirements regarding the language(s) in which it must be drafted and the grade of the person empowered to sign it.(5) Pursuant to Article 11(4)(b) of Directive 91/493/EEC, a mark should be affixed to packages of fishery products giving the name of the third country and the approval/registration number of the establishment, factory vessel, coldstore or freezer vessel of origin.(6) Pursuant to Article 11(4)(c) of Directive 91/493/EEC a list of approved establishments, factory vessels, or coldstores must be drawn up, and a list of freezer vessels equipped in accordance with the points 1 to 7 of Annex II to Directive 92/48/EEC(3) must also be drawn up. These lists must be drawn up on the basis of a communication from the VSD to the Commission. It is therefore for the VSD to ensure compliance with the provisions laid down to that end in Article 11(4) of Directive 91/493/EEC.(7) Following the guarantees provided by the VSD as regards the frozen marine gastropods which Jamaica wishes to export to the Community, the Commission has adopted Decision 2001/37/EC of 22 December 2000 laying down special conditions for the import of marine gastropods originating in Jamaica(4).(8) Pursuant to Article 3(4)(b) of Directive 91/493/EC in addition to the requirements of Directive 91/492/EEC frozen marine gastropods shall satisfy those of Directive 91/493/EEC. For this purpose, the production areas from which the marine gastropods may be harvested and exported to the Community have been laid down by Decision 2001/37/EC, and the list of establishments from which the imports should be authorised and the model of health certificate which should accompany the imports of frozen marine gastropods should be laid down.(9) The VSD has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC and regarding the fulfilment of requirements equivalent to those laid down by that Directive.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Veterinary Services Division (VSD) of the Ministry of Agriculture shall be the competent authority in Jamaica for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.Article 2Fishery and aquaculture products originating in Jamaica must meet the following conditions:1. Each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. The products must come from approved establishments, factory vessels, cold stores or registered freezer vessels listed in Annex B hereto;3. Except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word "JAMAICA" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters.Article 31. Certificates as referred to in Article 2(1) must be drawn up in at least one official language of the Member State where the checks are carried out.2. Certificates must bear the name, capacity and signature of the representative of the VSD and the latter's official stamp in a colour different from that of other endorsements.Article 4This Decision shall come into effect 60 days after its publication in the Official Journal of the European Communities.Article 5This Decision is addressed to the Member States.Done at Brussels, 22 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 187, 7.7.1992, p. 41.(4) See page 64 of this Official Journal.ANNEX A>PIC FILE= "L_2001010EN.006102.EPS">>PIC FILE= "L_2001010EN.006201.EPS">ANNEX BLIST OF ESTABLISHMENTS AND VESSELS>TABLE>